This is an appeal from an order sustaining a demurrer to the complaint, on the ground that it does not state facts sufficient to constitute a cause of action. The action is for damages alleged to have been sustained by the plaintiff, through the wrongful acts of the defendant, arising out of the failure on the part of the physicians employed by it to render proper medical assistance to plaintiff's wife, who died shortly thereafter.
The question whether the defendant is liable for failure of the physicians to render proper medical attention to the plaintiff's wife, is dependent upon the construction of the contract between the plaintiff and the defendant, as alleged in the complaint, the third paragraph of which is as follows:
"That the said defendant now maintains, and was maintaining at the times hereinafter mentioned, a medical staff or corps, consisting at the times hereinafter mentioned, of two physicians, for the alleged purpose of sustaining the health of its employees and their families, and that the services, advice and attention of said physicians, were alleged to be at the disposal of its said employees and families, when needed."
This, impliedly, means that the defendant, as a part of the contract, agreed to keep in his employment a medical staff or corps of physicians, for the purpose of administering medical aid to the employees and their families; the services of said physicians being at the disposal of said employees and their families, whenever deemed necessary.
There are no allegations in the complaint showing an express agreement on the part of the defendant to be responsible for the failure of the physicians to render proper medical assistance to the employees or their families; nor are there any allegations, from which the law would imply an agreement to become liable for the default of the physicians employed by the defendant.
The doctrine of respondeat superior is not applicable to the facts of this case, for the reason that the physicians were *Page 267 
not agents of the defendant. In order for the principle ofrespondeat superior to be applicable, it is necessary for the employee causing the injury, to be under the direction and control of the master. The technical knowledge and scientific skill of physicians, cause them to be placed in a class different from the ordinary employee. A master is liable for the acts of his agent, on the theory that he controls and directs the work of the agent.
But even if the defendant had undertaken to enter into a contract that the physicians employed by him should practice upon the employees and their families in such manner as might meet with its approval, it would be against public policy. The physicians were independent contractors.
In 16 Enc. of Law, 192, the general rule as to the liability of employer for the acts of the contractor is thus stated:
"Since the relation between parties which renders one liable to third persons, for the acts or negligence of the other, must be that of superior and subordinate, and is based on the control which the superior has the right to exercise over the acts of the substitute, in the performance of his duties, it follows that an employer is not so liable, for the acts of an independent contractor, who is never subject to such control, nor is he liable for the acts of the employees and servants of such independent contractor. That this is the law is now generally conceded, both in England and in the United States, and the few early decisions in both countries adopting a different view have been disapproved, expressly or impliedly, by all the Courts in which the question has arisen.
"A master is liable for the negligence of his servant engaged in his business, because he selects his servant and controls him. We should not be answerable for acts done by the servant of another, or by that other who is not subject to his control. Therefore, the owner of property, fixed or movable, for whose benefit a work about such property is to be accomplished, is not held answerable for the negligence *Page 268 
of an independent contractor, to whom he has committed the work, to be done without his control in its progress."Conlin v. Charleston, 15 Rich. 201; Rogers v. Ry., 31 S.C. 378,9 S.E. 1059.
Although it may not be necessary, we shall discuss this question at greater length, as there is no decision in this State directly in point, and various reasons are assigned by the Courts elsewhere, sustaining our conclusion. In the case of Union Pacific Ry. Co. v. Artist, 60 Fed. 367, 9 C. C.A. 17, 23 L.R.A. 581, the Court states the following reasons why the doctrine of respondeat superior does not render the employer liable, to wit:
"Because, by fair implication, he simply undertakes to exercise ordinary care in the selection of physicians and attendants, who are reasonably competent and skillful, and does not agree to become personally responsible for their negligence or mistakes. * * * Moreover, the corporations or individuals that administer (to) such trusts must, after all, leave the treatment of the patients to the superior knowledge and skill of the physicians. They cannot direct the latter, as the master may ordinarily direct the servant, what to do, and how to do it. If they did so, the physicians would be bound to exercise their own superior skill and better judgment, and to disobey their employers, if in their opinion, the welfare of the servants required it. * * * The rule is that those who furnish hospital accommodations and medical attendance, not for the purpose of making profit thereby, but out of charity, or in the course of the administration of a charitable enterprise, are not liable for the malpractice of the physicians or the negligence of the attendants they employ, but are responsible only for their own want of ordinary care in selecting them.
"The care of persons suffering from wounds, bruises or illness, is a matter altogether distinct from the transportation of persons and property. To provide for the needs of such, we have the learned professions of physicians and surgeons. *Page 269 
The law requires that those who assume to practice medicine and surgery, shall possess certain qualifications of skill; shall have received education and training, fitting them for their calling. Can a railroad company, then, be held liable for the mistakes of physicians whom it may call to care for its passengers? In the treatment of an injured brakeman, should the managers of the railroad comply with the directions of the surgeons who are called to attend him, or should they assume superior knowledge, with reference to his proper treatment, and act in accordance with their own judgment?" Atchison etc. R.R. v. Zeiler, 54 Kan. 340,38 P. 282.
"It would be absurd to insist that not only this selection should be prudent, but that the company should guarantee that the surgeon selected would make no mistake and be guilty of no negligence. The very fact that there was required of the surgeons, in the line of their duties, the possession of a superior degree of skill and knowledge of medicine, precludes the possibility that the officers or employees of the railroad company should have exercised a supervisory control and direction of the time when, and the mode in which, the necessary surgical operations should be performed."Chicago, B.  Q.R.R. v. Howard, 45 Neb. 570,63 N.W. 872.
In note 4 to The Kenilworth, 144 Fed. 376, 75 C.C.A. 314, reported in 4 L.R.A. (N.S.) 49, it is said:
"One of the considerations to which the nonliability of the master has been referred is that persons engaged in business enterprises cannot be supposed to possess the technical skill required for the proper treatment of the sick and injured, and must perforce rely on practitioners who possess the appropriate qualifications. * * *
"But it is manifest that, unless the practitioners retained by a master are independent contractors, the mere fact that the work required was such as to demand the exercise of special skill, would not necessarily involve, as a corollary, *Page 270 
the master's exemption from liability for their negligence. In this point of view, therefore, it would seem to be preferable to rely directly upon the primary conception, and treat the exemption as an appropriate result of the fact that, as has been categorically laid down in one case, the relation of master and servant does not exist between a master and a physician or surgeon engaged by him to attend on his servants.
"It is said that this relation is not one of master and servant, but that the physician occupies the position, so to speak, of an independent contractor, following a separate calling, liable, of course, for his own wrongs to the patient whom he undertakes to serve, but involving the hospital in no liability, if due care has been taken in his selection."
Note to the case of Schloendorff v. Hospital, 211 N.Y. 125,  105 N.E. 92, reported in 52 L.R.A. (N.S.) 505, Ann. Cas. 1915c, 581:
"It is true that the relation of master and servant, principal and agent, has no application as between a corporation and a surgeon employed by it to render professional services to its sick or injured employees, and that the doctrine ofrespondeat superior has no application; but this rule is subject to the important proviso, applicable to the case before us, that there is a liability on the employer to the servant unless in pursuance of its undertaking it exercises reasonable care in selecting one having the knowledge and skill ordinarily possessed by other members of his profession in the same community. 4 Thompson Neg., sec. 3841." Neil v.Lumber Co., 71 W. Va. 708, 77 S.E. 324.
"It is not the law that one who contracts to furnish or pay for medical (services) or surgical aid and attention to another is liable at all events for the mistakes or incompetency of the physician or surgeon he may employ for that purpose. There must be some neglect or carelessness or misconduct on his part, in the performance of his obligations arising under such contract. If he act in good faith and *Page 271 
with reasonable care in the selection of the physician or surgeon, and has no knowledge of the incompetency or lack of skill or want of ability on the part of the person employed, but selects one of good standing in his profession, one authorized under the laws of this State to practice medicine and surgery, he has filled the full measure of his contract and cannot be held liable in damages for any want of skill or malpractice on the part of the physician or surgeon employed." Youngstown etc. v. Kessler, 84 Ohio St. 74,95 N.E. 509, 36 L.R.A. (N.S.) 50, Ann. Cas. 1912b, 933.
The judgment should be affirmed with leave to the plaintiff to amend his complaint, as he may be advised, within 20 days after the remittitur is sent down.
For these reasons I dissent.